Case 6:20-cr-00123-WWB-DCI Document 39 Filed 04/01/21 Page 1 of 3 PageID 142




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION


UNITED STATES OF AMERICA       :
                               :
                               :
v.                             :            Case No.:      6:20-CR-123-WWB-DCI
                               :
                               :
                               :
KAVITA L. HARACK               :
______________________________ :

      NOTICE TO THE COURT REGARDING MEDICAL RECORDS

      COMES       NOW,     the   undersigned    counsel,    on   behalf   of   the

Defendant, KAVITA L. HARACK, in response to this Honorable Court’s Order to

Show Cause, files this notice to the court regarding the submission of medical

records relating to the Defendant’s hospitalization on March 31, 2021.
Case 6:20-cr-00123-WWB-DCI Document 39 Filed 04/01/21 Page 2 of 3 PageID 143




                                CONCLUSION

      WHEREFORE, the Defendant, KAVITA L. HARACK, by and through her

undersigned counsel prays this Honorable Court will grant the requested relief

and/or any other relief deemed necessary.

                                                Respectfully submitted,

                                                By: /s/ Mark J. O'Brien
                                                Mark J. O'Brien, Esquire
                                                Florida Bar No.: 0160210
                                                O’Brien Hatfield Reese, PA
                                                511 West Bay Street
                                                Suite 330
                                                Tampa, Florida 33606
                                                Direct: (813) 228-6989
                                                Email: mjo@markjobrien.com
Case 6:20-cr-00123-WWB-DCI Document 39 Filed 04/01/21 Page 3 of 3 PageID 144




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY on April 1, 2021, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will then send

notice of electronic filing to all counsel of record.


                                                        By: /s/ Mark J. O'Brien
                                                        Mark J. O'Brien, Esquire
